Citation Nr: 1133744	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an eye disability, claimed as conjunctivitis.

2.  Entitlement to service connection for a left foot disability, claimed as left foot injury with plantar fasciitis and Achilles tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) from May 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.

In October 2010, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran submitted additional evidence in support of his claims accompanied by a waiver of RO consideration.

The issue of entitlement to service connection for a left foot disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's current eye disability, diagnosed as allergic conjunctivitis, first manifested in service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an eye disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 (2010).

Service connection for some disabilities will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Allergic conjunctivitis, however, is not a disability for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in written statements and in testimony before the Board, contends that he suffers from a current eye disability that is related to his military service.  Specifically, the Veteran asserts that he has suffered from and been treated for symptoms of conjunctivitis since his active military service.

Service medical records show treatment for allergies with itching in the eyes in April 1985.  Allergic rhinitis/conjunctivitis was assessed and the Veteran was prescribed eye drops.  In April 1986, a two week history of itchy and watery eyes was noted.  It was noted that the Veteran had previously received ophthalmologic solution and Actifed, which had provided little relief.  A diagnosis was made of allergic conjunctivitis and medications were continued.  In May 1986, a one week history of bilateral eye irritation was noted.  There was increased tearing and the conjunctiva were mildly injected.  Bilateral allergic conjunctivitis was diagnosed.  The Veteran thereafter sought treatment in May 1988, July 1988, and April 1989 for allergy symptoms to include itchy eyes.  In May 1989, the Veteran sought treatment for right eye symptoms.  Examination revealed infected sclera with hyperemia and an irregular pupil.  Allergic reaction versus episcleritis or iritis was assessed.  In February 1990, the Veteran complained of a one-week history of itchy and watery eyes, noting that sometimes they puffed up.  It was noted that he had a history of yearly allergic conjunctivitis and was having the same symptoms.  Allergic conjunctivitis was assessed.  In March 1991, the Veteran sought treatment for itching and runny eyes.  A history of chronic occasional allergic rhinitis/conjunctivitis was noted.  No complaints or clinical findings related to the eyes were noted on examination for the purposes of separation in October 1991.

After service, medical evidence shows that in May 1992, the Veteran complained of pruritic eyes associated with allergies.  In a statement dated in March 1994, the Veteran noted complaints of severe itching around his eyes associated with his allergy symptoms.  During VA treatment in April 1996, the Veteran was noted to have an inflamed and crusting right eye.  It was thought to be a superimposed infection in the right eye and cortisone eye drops were prescribed.  Thereafter, in a statement dated in May 1996, a VA allergy consultant noted that the Veteran had been receiving treatment in the VA allergy clinic since May 1992 and had significant allergic rhinoconjunctivitis.  Thereafter, VA and private medical records dated from 1996 through the present show ongoing treatment for allergies, which include intermittent complaints of watery, itchy, or red eyes, and a diagnosis of allergic blepharitis.  Significantly, VA and private medical records show that the Veteran has been prescribed eye drops for his allergy-related eye symptoms since at least as early as August 1997, and VA records as recent as February 2010 show an active prescription for eye drops for eye allergies.

During his October 2010 Travel Board hearing, the Veteran testified that he currently suffers from symptoms of conjunctivitis and receives current treatment for the same in the form of prescription eye drops.

The Board finds that the Veteran's lay statements, indicating that he has experienced symptoms of conjunctivitis since service, to be probative and persuasive evidence.  The Veteran is competent to testify regarding his eye symptoms, which are capable of lay observation, and his testimony in this regard in considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  That lay evidence is supported by medical evidence of record and shows a continuity of eye-related symptomatology associated with allergic conjunctivitis since service, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (2000).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21. Vet. App. 303 (2007).  Here, the Board finds that the Veteran's testimony is credible evidence of continuity of eye symptoms diagnosed as allergic conjunctivitis that first manifested in service.

Based on the foregoing, the Board finds that the record supports entitlement to service connection for a chronic eye disability, diagnosed as allergic conjunctivitis or rhinoconjunctivitis, that manifested in service.  Service medical records document ongoing treatment for eye allergies throughout the Veteran's service and also show multiple diagnoses of allergic conjunctivitis, which was noted in service to occur yearly.  Post service medical records show ongoing treatment for eye allergies diagnosed as allergic conjunctivitis, and the Veteran has provided competent and credible lay testimony that his current symptoms have persisted since service to the present.  His post-service treatment began only a few years after separation from service and supports the Veteran's contention of a continuity of symptomatology.

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Reasonable doubt has been resolved in favor of the Veteran in finding that allergic conjunctivitis first manifested during the Veteran' service.  Accordingly, the Board finds that service connection for allergic conjunctivitis is warranted.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for allergic conjunctivitis is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for service connection for a left foot disability.

The Veteran, in written statements and in testimony before the Board, contends that he currently suffers from a left foot disability that is related to his active service.  Specifically, the Veteran contends that his current left foot plantar fasciitis and Achilles tendonitis are related to left ankle sprains in service, or alternatively, are the result of extensive physical exercise in service.  In support of his claim, the Veteran has submitted certificates showing that he completed 500 miles of running while in service.  He has also submitted internet research regarding a relationship between plantar fasciitis and athletes and runners in particular.

Service medical records show that the Veteran was treated for a left foot injury in August 1988 after a typewriter fell on his foot.  He was able to walk at that time but reported tingling and numbness.  There was good range of motion, but pain with palpation from the distal to lateral malleolus and along the fifth and third metatarsals.  X-rays showed no fracture and assessment was made of contusion/strain.  Thereafter, the Veteran was treated in November 1991 for an inversion injury to his left ankle.  It was noted that he twisted his left foot and ankle while playing basketball.  X-rays showed increased soft tissue but no fracture.  A left ankle sprain was diagnosed.  A separate November 1991 service medical record also notes follow up treatment for a left foot sprain.  The Board also observes that in January 1990 and May 1991, the Veteran respectively sought treatment for a callus and a blister on his left foot.  On examination for the purposes of separation in October 1991, the Veteran reported a history of foot trouble, but clinical evaluation of the feet was normal.

Post service medical records show that in November 2003, the Veteran complained of tingling in his left toes associated with increased back pain.  In May 2005, the Veteran sought treatment for back pain with radiculopathy with specific complaints of pain in the lateral aspect of his left foot and lateral three toes.  At that time, the assessment was degenerative disc disease associated with left leg pain in a radicular distribution without radiologic or clinical evidence for the left radiculopathy.  In May 2006, the Veteran sought treatment for a five day history of left foot arch pain and left heel pain.  The Veteran denied trauma, but reported work as a security guard with extensive walking.  He also reported wearing the same pair of work boots daily.  He indicated that he had never previously had that type of foot discomfort.  After physical examination, plantar fasciitis was diagnosed and it was recommended that the Veteran change shoes more often.  In June 2006, the Veteran sought private treatment for his left foot problems.  He reported pain in the arch of his left foot for several months and denied trauma to the area.  It was noted that a previous doctor recommended continued orthosis and a cortisone injection in the heel.  Following examination of the Veteran, the private podiatrist diagnosed mild Achilles tendonitis in the left foot, acute plantar fasciitis in the left foot, and bilateral equinis.  

Thereafter, the Veteran continued to receive both private and VA treatment for his left foot symptoms, which involved physical therapy, injections, over the counter orthosis, and custom-fitted orthotics.  Significantly, during an April 2007 private physical therapy visit for plantar fasciitis, the Veteran reported a history of a significant left ankle injury in 1989 while in military.  On physical examination, the physical therapist noted surprising tightness in the Veteran's left ankle and suggested that it may be associated with his symptoms.  The physical therapist also indicated that left ankle weakness may be associated with poor arch support and affect his symptoms.  

During VA examination in March 2008, the Veteran reported being diagnosed with a left foot injury with plantar fasciitis and Achilles tendonitis and reported that the condition had existed since 1989.  The Veteran reported that his current condition was the result of twisting his foot in service.  He indicated that he had experienced left foot pain for 19 years.  His symptoms included constant pain, particularly with physical activity and prolonged standing.  He denied weakness, stiffness, swelling, and fatigue.  His current treatment involved physical therapy, foot orthotics, steroid shots, and Tylenol with codeine.  Functional limitations with prolonged standing and running were noted.  

Physical examination did not reveal any signs of abnormal weight bearing or breakdown, callosities, or unusual show wear pattern.  Gait was normal.  A shoe insert for ambulation due to left foot pain was noted.  There was tenderness and decreased range of motion in dorsiflexion and plantar flexion in the left foot.  There was also tenderness to palpation of the left ankle Achilles tendon.  X-rays of the left ankle and left foot (nonweight bearing) were within normal limits.  Based on examination of the Veteran, the examiner diagnosed plantar fasciitis and Achilles tendonitis.  The examiner did not provide an opinion regarding the etiology of any of the Veteran's diagnosed conditions.
 
VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Here, service medical records document treatment for left foot and ankle injuries in service and a report of foot problems during separation examination in October 1991.  A post service medical record suggests that the Veteran's currently diagnosed plantar fasciitis and Achilles tendonitis in the left foot may be associated with his left ankle injuries in service.  Additionally, the Veteran has provided competent lay evidence of left foot pain since service.  While the Veteran is competent to testify regarding his current symptoms, he is not competent to diagnose or to relate any current left foot symptoms to his active service.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Although the Veteran was afforded a VA examination in March 2008, that examiner did not provide an opinion regarding the etiology of the Veteran's left foot disabilities.  The Board recognizes that the March 2008 examiner noted the Veteran's belief that his current left foot disabilities were caused by or are related to his military service.  However, that notation was not enhanced by additional medical comment from the physician and, thus, does not constitute competent medical evidence that any current left foot disability is related to service.  Therefore, that evidence does not constitute a medical opinion, but a transcription of a belief by the Veteran.  The bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board also recognizes that the Veteran has submitted internet articles that indicate that athletes, and runners in particular, frequently develop plantar fasciitis.  While that evidence tends to support a general relationship between running and plantar fasciitis, generally, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise is too general and inclusive.  Sacks v. West, 11 Vet. App. 314 (1998) (medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Therefore, absent evidence demonstrating a causal relationship between this specific Veteran's left foot disabilities and his military service, the internet articles are insufficient to establish service connection for a left foot disability.

As it remains unclear to the Board whether the Veteran's current left foot disabilities are related to his active service, the Board finds that a new examination and etiology opinion are necessary in order to fairly decide the merits of the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left foot disabilities.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which show treatment for left foot and ankle injuries and a history of foot problems noted during separation examination; the evidence submitted by the Veteran indicating that he completed 500 miles of running while in service; the internet research submitted by the Veteran regarding plantar fasciitis and its association with athletes and runners; and the April 2007 private physical therapy record noting the Veteran's left ankle injury in service and suggesting a link between the Veteran's left ankle and his left foot disabilities.  The examiner must also consider the Veteran's lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should state whether it is it at least as likely as not (50 percent probability or greater) that any left foot disability first manifested in service or is otherwise related to any aspect of the Veteran's active military service, including any injury to the left foot or ankle or extensive running and physical training.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


